Citation Nr: 0737221	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  96-39 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected bilateral knee 
disabilities. 

2.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to service-connected bilateral 
knee disabilities. 

3.  Entitlement to service connection for a left wrist 
disorder, claimed as secondary to service-connected bilateral 
knee disabilities. 

4.  Entitlement to service connection for a bilateral 
shoulder disorder, claimed as secondary to service-connected 
bilateral knee disabilities. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from July 1995, April 1997, and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas. 

This appeal came before the Board in May 1998, January 2004, 
and January 2006; at which time it was remanded for 
evidentiary and procedural development. Such development 
having been accomplished, the appeal has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  A back disorder did not first manifest in service or 
within a year of separating from service, and is not causally 
related to or aggravated by the veteran's service-connected 
bilateral knee disabilities. 

2.  A right ankle disorder did not first manifest in service 
or within a year of separating from service, and is not 
causally related to or aggravated by the veteran's service-
connected bilateral knee disabilities.

3.  A left wrist disorder is not causally related to or 
aggravated by the veteran's service-connected bilateral knee 
disabilities.

4.  A bilateral shoulder disorder is not causally related to 
or aggravated by the veteran's service-connected bilateral 
knee disabilities.





CONCLUSIONS OF LAW

1.  The veteran's back disorder is not proximately due to or 
the result of his service-connected bilateral knee 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

2.  The veteran's right ankle disorder is not proximately due 
to or the result of his service-connected bilateral knee 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

3.  The veteran's left wrist disorder is not proximately due 
to or the result of his service-connected bilateral knee 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

4.  The veteran's bilateral shoulder disorder is not 
proximately due to or the result of his service-connected 
bilateral knee disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a back disorder, 
right ankle disorder, left wrist disorder, and bilateral 
shoulder disorder; which he contends developed secondary to 
his service-connected bilateral knee disabilities.  The 
veteran claims his bilateral knee disability altered his gait 
pattern and placed undue stress on his back and right ankle.  
In the alternative, the veteran contends that his right knee 
gave way on several occasions; causing him to injure his back 
and shoulders when he fell.  The veteran attributes his left 
wrist pain to stress caused by using his cane. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in January 2002 that fully addressed 
all four notice elements, although sent subsequent to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims for service connection on a secondary basis and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, compliant notice was provided in March 2006.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Little Rock VA Medical Center, the 
veteran has submitted private treatment records from several 
physicians, and the veteran was afforded VA medical 
examinations on February 1997, February 1999, June 2002, and 
June 2004.  The veteran was not afforded a VA examination in 
connection with his claims for a bilateral shoulder disorder 
and a left wrist disorder, but as the outcome of these claims 
turns on a finding of fact, the Board finds that such an 
examination is not necessary.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, private 
and VA outpatient treatment records, lay statements in 
support of the veteran's claims, and VA compensation and 
pension examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


Governing Laws and Regulations

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service-
connected.  In addition, a disability which is aggravated by 
a service-connected disability shall be service-connected.  
When service connection is established for a secondary 
condition it shall be considered as part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

Service connection may also be granted on a direct basis for 
disabilities resulting from a disease or injury incurred in 
or aggravated by service.  In order to establish service 
connection, three elements must be satisfied.  There must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Back Disorder
The first question for consideration in evaluating a 
secondary service connection claim is whether the medical 
evidence demonstrates a current disability.  The first 
indication of a back disorder is an August 1984 outpatient 
treatment note in which the veteran reported falling off a 
porch while being chased by a dog, thereby injuring his back 
and shoulders.  The veteran has subsequently testified that 
his service-connected right knee gave way while running from 
the dog, which caused him to fall.  A December 1984 CT-scan 
revealed a herniated disc at L4-5.  Subsequent medical 
records reflect ongoing treatment.  

A February 1999 VA orthopedic examination revealed scoliosis 
and increased lumbar lordosis.  X-rays revealed degenerative 
joint disease between L4-L5 and L5-S1, as well as arthritic 
spurring at L3.  The VA examiner considered the veteran's 
reported history of falls and concluded his right knee 
instability could have produced episodes of acute back 
discomfort.  The examiner was unable to determine whether the 
veteran's service-connected knee disorder caused his back 
disorder to worsen. 

A March 2000 medical opinion statement prepared by the 
veteran's private physician relates his musculoskeletal 
complaints to the 1984 fall evading the dog.  A subsequent 
medical opinion statement submitted in September 2000 relates 
that the veteran's service connected knees produced a limp, 
which causes joint stress, that in turn produced back and 
ankle pain.  

The veteran underwent a VA joints examination in June 2004.  
The examiner reviewed the veteran's x-rays and determined he 
had "age appropriate changes in the back."  The examiner 
concluded that it was unlikely that the veteran's back 
disorder was caused by his bilateral knee disorder. 

Given the foregoing, the overall weight of the evidence is 
against a finding of service connection for a back disorder 
either caused or aggravated by the veteran's service-
connected bilateral knee disability.  The veteran essentially 
contends his knee gave way evading a dog, causing him to 
fall, resulting in disc herniation.  The 1984 medical records 
which document the veteran's treatment for the aforementioned 
back injury, however, show the veteran reported falling 
because he was being chased by a dog.  They make no mention 
of the knee giving way.  In addition, the veteran did not 
complain of knee pain or instability, or seek treatment for 
knee pain at the time he injured his back.  As such, the 
Board does not find credible, the veteran's contention he 
fell because his knee gave way.  Likewise, any medical 
opinion premised on the fall caused by the knee giving way is 
not credible or probative.  

Moreover, it is significant that the medial opinions noted 
above do not actually causally relate the veteran's 
underlying back disorder to the service connected knee 
disability.  Rather, at most, they simply acknowledge the 
knee could produce discomfort in other joints.  Pain alone is 
not a disability for which benefits may be awarded and as the 
opinions do not describe an increase in the underlying 
pathology here at issue, a basis upon which to establish 
service connection for a back disorder as caused or 
aggravated by service connected disability has not been 
presented.  

Right Ankle Disorder
The veteran did not complain of or seek treatment for an 
ankle disorders until February 1996, at which time x-rays 
revealed a right ankle abnormality.  A radiologist 
interpreted this finding as a probable old nonunited 
fracture.  In February 1997 the veteran reported injuring his 
right ankle playing basketball in 1972.  Total right ankle 
replacement surgery was performed in October 1997.  

The veteran has submitted a September 2000 medical opinion 
statement from his private physician which attributes his 
complaints of ankle pain to a limp caused by his bilateral 
knee disability.  January 2002 VA outpatient treatment 
records indicate the veteran called his orthopedic specialist 
requesting a medical opinion statement regarding the etiology 
of his right ankle disability.  The veteran's physician noted 
that his knee disability may have contributed to his right 
ankle disorder, although it was less likely that his knee 
problem directly caused his right ankle disorder.  

The veteran underwent a VA joints examination in June 2002.  
He complained of pain in the right ankle with restricted 
range of motion.  After reviewing the claims folder, the 
examiner concluded it was unlikely that the veteran's right 
knee disability either caused or worsened his right ankle 
disorder.  In reaching this decision, the examiner noted the 
veteran's past reports of a 1972 right ankle injury while 
playing basketball.  The examiner concluded that the 
veteran's post-service injury caused the right ankle 
disability, rather than symptoms of his knee disability. 

The evidence is against a finding of service connection for a 
right ankle disorder either caused or aggravated by the 
veteran's service-connected bilateral knee disabilities.  The 
aforementioned private physician only addresses pain, which 
as indicated above is not a disability for compensation 
purposes, and he does not address any underlying increase in 
severity of the disability at issue.  The January 2002 
examiner only suggests a possibility, which is not a 
meaningful opinion for purposes of establishing service 
connection.  (It is too speculative to establish a plausible 
claim by itself.)  And, the June 2002 examiner's opinion is 
clearly adverse.  We are thus left with 2 opinions that do 
not meaningfully address the question at issue and an adverse 
opinion.  Given this, a basis to establish service connection 
is not shown.  

Bilateral Shoulder Disorder and Left Wrist Disorder
The first indication of a bilateral shoulder disorder is an 
August 1984 outpatient treatment note which reflects the 
veteran's complaints of pain between the shoulder blades.  As 
previously discussed, the veteran contends that he injured 
his back and shoulders when his service-connected right knee 
gave way while evading an attacking dog.  October 2001 
orthopedic treatment notes reflect a diagnosis of minimal 
rotator cuff tendonitis, right more severe than the left.  
The veteran also has a history of treatment for bilateral 
shoulder impingement syndrome. The medical evidence of record 
establishes a current bilateral shoulder disability.  

With regard to the veteran's claimed left wrist disorder, the 
medical records reflect a history of carpal tunnel syndrome 
treated with carpal tunnel release surgery.  A February 2002 
nerve conduction study revealed mild focal neuropathy of the 
left ulnar nerve at the elbow, consistent with mild cubital 
entrapment.  Thus, the medical evidence of record establishes 
a current left wrist disability. 

However, upon review of all evidence of record, the Board 
concludes that the preponderance of the evidence is against 
service connection for a bilateral shoulder disorder and a 
left wrist disorder either caused or aggravated by the 
veteran's service-connected bilateral knee disorders. The 
veteran's theory of entitlement to service connection is 
simply too attenuated to fit within the guidelines of 38 
C.F.R. § 3.310 or even within the more limited Allen schema.

The record demonstrates that the veteran incurred his claimed 
disabilities as a result of post-service occupational 
injuries.  In this regard, August 1984 medical records 
indicate the veteran injured his shoulders when he fell from 
a porch attempting to evade an attacking dog.  As previously 
discussed, the veteran did not report knee pathology at the 
time he sought treatment for his shoulder injuries, and the 
Board does not find his contention concerning the knee based 
cause of the fall to be credible.  Therefore, this theory of 
entitlement, including when expressed by a medical 
professional is without merit.  Given that, no basis to 
establish service connection for shoulder disability has been 
presented.  

The veteran contends his left wrist disability is related to 
his service-connected bilateral knee disability, since he 
must grip a cane in order to ambulate.  However, the evidence 
of record indicates carpal tunnel release surgery was 
performed in 1992, and the use of a cane beginning in 1996.  
It is clear, the use of a cane did not cause the current 
disability.  

The Board has considered the criteria for direct service 
connection; however, there is no evidence of back, right 
ankle, left wrist, or bilateral shoulder injuries in service.  
In addition, the evidence does not support and the veteran 
does not contend that arthritis of the lumbar spine and right 
ankle became manifest during service or within one year 
following service.  Therefore, service connection on a direct 
basis is not warranted and arthritis may not be presumed to 
have been incurred during service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran has attributed his claimed disabilities to either 
an altered gait pattern or post-service falls caused by his 
service-connected bilateral knee disabilities.  The Board 
acknowledges that the veteran is competent to give evidence 
about his experience, including his current symptoms and the 
circumstances surrounding his post-service injuries. See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Further, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition. See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Without 
specialized medical expertise, the veteran's opinion 
regarding the etiology of his claimed disabilities is not 
credible.  

For the reasons set out above, the veteran's appeal is 
denied.  


ORDER

Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected bilateral knee 
disabilities is denied. 

Entitlement to service connection for right ankle arthritis, 
claimed as secondary to service-connected bilateral knee 
disabilities is denied. 

Entitlement to service connection for a left wrist 
disability, claimed as secondary to service-connected 
bilateral knee disabilities is denied. 

Entitlement to service connection for bilateral shoulder 
disabilities, claimed as secondary to service-connected 
bilateral knee disabilities is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


